Citation Nr: 1427822	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  Additional service in the Army National Guard is indicated by the service records.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which declined to reopen claims of service connection for PTSD and hepatitis C.  

The Veteran requested a videoconference Board hearing which was scheduled on April 8, 2013.  The Veteran failed to appear.  In May 2013, the Board received a written request by the Veteran to reschedule the hearing.  In September 2013, the Board found good cause for failure to appear for the hearing and granted the motion to reschedule the hearing.  The hearing was rescheduled for March 25, 2014 and the Veteran appeared before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Veteran applied for service connection for PTSD in his October 2003 claim. VA medical records show that the Veteran has been diagnosed with dysthymic disorder, major depressive disorder, and cognitive disorder not otherwise specified (NOS) in addition to PTSD.  Therefore, to afford the Veteran the fullest consideration of his claim, the Board has characterized the Veteran's current claim as one for an acquired psychiatric disorder, so as to broadly encompass all manifestations of a Veteran's psychiatric disorder evident in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).





FINDINGS OF FACT

1. Evidence received since a November 2009 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability, to include PTSD, and does not raise a reasonable possibility of substantiating that claim.

2. Evidence received since an October 2005 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1. Evidence received since the November 2009 rating decision is not new and material, and the claim for service connection for an acquired psychiatric disability, to include PTSD, is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

2. Evidence received since the October 2005 rating decision is not new and material, and the claim for service connection for hepatitis C is not reopened.  38 U.S.C.A. § 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  	 § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

The Veteran's applications to reopen his claims of service connection for PTSD and hepatitis C were received in December 2009.  In December 2009, the RO sent to the Veteran a letter notifying him that his claim of service connection for PTSD was previously denied in November 2009 because the evidence was insufficient to confirm a link between symptoms and an in-service stressor.  At the same time, the RO notified the Veteran that his claim of service connection for hepatitis C was previously denied in October 2005 because there was no medical evidence supporting the contention that it was caused by events during active military duties.  He was informed that he needed to submit new and material evidence for both claims and was advised of the definition of such.  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claim. 

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  A VA examination or opinion was not obtained in this case, and it is not necessary. Seeking an examination and/or medical opinion is not required until after new and material evidence is received to reopen a previously denied claim.  38 C.F.R. 	 § 3.159(c)(4) (2013).  

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the March 2014 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on the nature and etiology of the disability in question, specifically as to the cause and symptoms of the Veteran's PTSD.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, who chose only to address the claim of service connection for PTSD and not hepatitis C.  See Board Hearing Transcript, March 25, 2014, p. 2.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim; the Veteran did not identify any such evidence.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.




New and Material Evidence

With respect to the claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to the agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

PTSD

Historically, a March 2004 rating decision denied service connection for PTSD on the basis of no relationship to his active duty service.  

At the time of the last final rating decision in November 2009, the RO declined to reopen on the basis of there being no confirmed in-service stressor.

Evidence of record at that time included the Veteran's service treatment and personnel records, voluminous amounts of VA treatment records, including mental health records, and the Veteran's own written contentions.  

Evidence received since the November 2009 rating decision includes additional VA treatment records, including mental health records.  None of these additional medical records show that the Veteran's PTSD or other acquired psychiatric disabilities are related to active duty.  They simply do not relate to an unestablished fact necessary to substantiate the claim for service connection for PTSD or other acquired psychiatric disability.  They do not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the additional VA medical records are not material within the meaning of 38 C.F.R. 	 § 3.156(a).  

Subsequent to the November 2009 rating decision, the Veteran has provided testimony at his March 2014 Board hearing in support of his claim.  The Board finds that these assertions are redundant of the prior contentions that were already considered and rejected by the November 2009 rating decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In addition, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case of whether the Veteran has PTSD or other acquired psychiatric disabilities, related to active duty, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the assertions by the Veteran do not raise a reasonable possibility of substantiating the claim, and are not material within the meaning of 38 C.F.R. § 3.156(a).

The Board also notes that in November 2009 and February 2010, the Joint Services Records Research Center (JSRRC) issued a memorandum of formal finding of lack of information required to corroborate the stressors associated with the Veteran's claim for service connection for PTSD.

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability, to include PTSD.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

Hepatitis C

An October 2005 rating decision denied service connection for hepatitis C.  The RO found that the Veteran did not have hepatitis C that was related to his active duty service.  

Evidence of record at that time included the Veteran's service treatment and post-service VA medical records, a hepatitis C questionnaire, and the Veteran's own contentions.  Also of record at the time of the October 2005 rating decision were VA treatment records showing the Veteran had a diagnosis of hepatitis C dating back to 1998.  March 1998 VA treatment records indicate that the Veteran was counseled regarding his hepatitis C positivity and received his first dose of hepatitis B vaccine.  March 1998 VA treatment records further indicate the Veteran's report of heavy alcohol and substance abuse for many years after military discharge, as well as a history of intravenous drug usage.  He began treatment for alcohol and marijuana dependence at this time.  The Veteran also submitted into evidence a hepatitis C questionnaire of which he denied the use of intravenous drugs and admitted to having engaged in high-risk sexual activity while in service.  A November 2004 statement from the Veteran, of record at the time of the October 2005 rating decision, documents his report that his hepatitis C was contracted during his active service from the needles used to give him shots. 

Evidence received since the October 2005 rating decision includes numerous VA treatment records that show the Veteran continues to be monitored and treated for his hepatitis C.  However, none of these additional medical records show that the Veteran's hepatitis C is related to active duty.  Although such evidence is new, it is not material because it is duplicative, redundant and cumulative of evidence previously of record and does not show that the Veteran's hepatitis C is related to his service.

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for hepatitis C.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.







ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The appeal is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for hepatitis C.  The appeal is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


